Citation Nr: 1455983	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to March 4, 2014 and 70 percent beginning on that date for the service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968 and from March 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision, in which the RO granted entitlement to service connection for PTSD.  The Veteran contested the initial 30 percent evaluation assigned.  During the pendency of the appeal, a September 2013 rating decision increased the Veteran's evaluation to 50 percent, effective from the award of service connection.  Subsequently, in an October 2014 rating decision, the RO increased the evaluation to 70 percent, effective on March 4, 2014.

These increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2012, April 2013, and February 2014 the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire appeal period, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as suicidal ideations, depression, panic attacks, sleep disturbances, nightmares, poor concentration, irritability, intrusive thoughts, and avoidant behavior.  Total occupational and social impairment is not demonstrated.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial rating of 70 percent, but not higher for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In June 2009, the RO sent a letter to the Veteran providing him notice, which satisfied the requirements of VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  This letter was prior to the November 2009 rating decision which granted service connection for PTSD and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA medical records and private medical records have been obtained and considered. 

The Veteran also was afforded VA examinations for his PTSD.  After numerous remands, the Board finds that these examinations adequately addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the AOJ has assigned staged ratings.  However, the Board finds that a uniform evaluation is warranted.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent disability rating is assigned for a psychiatric disorder (including PTSD) when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  

A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  

A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

In this case, the Board finds that the manifestations of the service-connected PTSD are shown to more nearly approximate that of occupational and social impairment with deficiencies in most areas.
VA treatment records show that the Veteran is seen on a regular basis for PTSD.  The records show continuing complaints of lack of sleep, which contributes to his problems with memory and concentration, depressed mood with mood swings, and occasionally suicidal ideation.  

In a letter from a private medical examiner dated in May 2009, the examiner advised that the Veteran was seen for a psychological evaluation in April 2009, and was diagnosed with chronic, server PTSD for which a GAF of 38 was assigned.  The examiner noted that the Veteran's PTSD symptoms included problems going to sleep and staying asleep, night sweats, nightmares, getting up during the night to check locks on doors and windows, avoidance of watching war movies or talking about Vietnam, hypervigilance, avoidance of crowds, intolerance for having anyone behind him, having a "short fuse," problems with memory and concentrations, and difficulty with starting and finishing projects.  

The examiner reported that the Veteran was cooperative and dressed normally.  His mood was dysthymic and his affect restricted.  Judgment and insight were intact, and there was no current suicidal or homicidal ideation.  The examiner stated that the Veteran's symptoms had caused clinically significant impairment in his occupational, social and personal life, and indicated that he were unable to learn new work tasks because of his problems with concentration and sleep.  He indicated that because of the Veteran's hypervigilance, he was severely compromised in his ability to initiate or sustain work relationships and also severely compromised in his ability to initiate or sustain social relationships because of his isolating behavior and lack of trust.  The examiner found that the Veteran's prognosis for recovery was poor, and the examiner considered the Veteran to be totally and permanently disabled and unemployable.  
Another letter from the same private examiner dated in September 2009 indicated that the Veteran was also seen in July 2009.  The examiner noted that the Veteran's diagnosis and GAF were unchanged from the previous visit.  The examiner indicated that the Veteran was still struggling with PTSD symptoms and noted the first visit stirred up a lot of memories and caused the Veteran to have more nightmares.  The examiner also noted the Veteran's anxiety problems with always thinking of the worst possible scenario and that he worried about his adult son going on a trip because he is very protective.  The Veteran reported that he gets so anxious that he worried about having a heart attack and complained that his wife was irritating him easily.  The examiner recommended cognitive behavioral therapy and psychoeducation concerning managing PTSD symptoms and relaxation techniques.  The examiner again indicated that the Veteran was permanently and totally disabled. 

The Veteran was afforded a VA examination in September 2009.  The Veteran denied any legal problems since his release from the military and stated he earned his GED in the military and attend technical or community college courses after the military but then dropped out.  The Veteran reported that he often moved from job to job for the first few years after service but said he eventually settled down once he got married and had been working with the United States Postal Service for the last 20 years.  He indicated that he worked daylight shift on the loading dock and that he showed up and did his work adequately.  He reported that the job suited him because he could work pretty much by himself, and he seemed to have no severe problems at work although he did say he has gotten written up a couple of times for some irritable verbalizations.  He stated that he was getting along well with his wife of 30 years and denied any significant martial problems.  He indicated he got along well with one of his sons and got along adequately with his siblings and talked with them at times.  He reported no close friendships or social interactions outside of the family and reported leisure pursuits involving watching television, taking care of the yard and household tasks.  He stated he would go fishing about once a month during the summer and was able to get out to various stores but endured the latter with anxiety and feeling like he must go in and out quickly due to PTSD related anxiety.  He also stated he would sometimes go to restaurants.   He denied problems with substance abuse, assaultive behavior or suicide attempts.  
The examiner noted that the Veteran's affect was bored and his mood appeared generally euthymic, although he was mildly anxious during the interview.  There were no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate, and he was not having problems with suicidal or homicidal thinking.  The examiner noted he did adequately with personal hygiene and basic activities of daily living, and he was oriented and indicated no significant memory impairment or obsessive compulsive behavior.  Speech was within normal limits.  The examiner noted that the Veteran described panic attack symptomatology triggered by being out for lengthy periods of time in crowded situations, and he reported these attacks occurred as often as three to four times per month.  He also reported anxiety in the form of excessive worry and said he worried about a lot of things, such as finances and the well-being of his wife and son.  He stated he was often pessimistic but denied usually being low, sad or depressed, stating that he was usually content but not excessively happy either.  He did endorse brief periods of slightly low mood when he was sad or pessimistic.  The examiner noted that the Veteran did not seem to have impaired impulse control, and he reported he controlled his temper at home and refrained from anger outburst at work, although he did report he sometimes raised his voice.  He indicated he was fortunate to get about four hours of sleep most nights.

The examiner diagnosed PTSD and assigned a GAF of 58.  He opined that the Veteran was capable of managing his finances in his best interests and despite the private evaluation stating he was "totally and permanently disabled and unemployable," the examiner found he was not unemployable based on the fact that he had been working for the United States Postal Service consistently for the last 20 years and continued to be employed there at the time.  The examiner stated that the Veteran seemed to function adequately at the job, and although he seemed to lack a lot of close social interactions and friendships, he got along with his wife and family.  

The Veteran was afforded another VA examination in November 2012.  The Veteran's symptoms were noted as anxiety, chronic sleep impairment, depressed mood, impairment of short and long term memory, disturbances of motivation and mood, panic attacks weekly or less than weekly and suicidal ideation.  
The examiner diagnosed a generalized anxiety disorder.  A GAF score of 60 was assigned.  In summary, the examiner stated that the symptoms from the Veteran's mental diagnoses result in occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

After review of the November 2012 VA examiner's opinion, the Board noted that the relevant symptomatology indicated on the examination form, specifically suicidal ideation, was inconsistent with the GAF score 60 as well as with the occupational and social impairment level assessed by the examiner.  Thus, the Board remanded the claim for clarification.

An addendum opinion was provided in July 2013.  The examiner noted that the Veteran had suffered with intermittent suicidal ideation for many years.  The examiner reported that since the Veteran's psychiatrist prescribed sleep medication, causing him to get more adequate sleep, this ideation has subsided.  The examiner noted that in the Veteran's VA psychiatrist treatment notes in February 2013, the Veteran reported having some apathy about life, but no suicidal ideation.  In May 2013 it is noted that the Veteran indicated that over the last several weeks his mood had been about a 4.  He felt hopeless at times but has had no crying spells.  He had fleeting suicidal thoughts about 3 weeks ago.  The notes indicate that the Veteran has had suicidal thoughts over the years; however, he would never kill himself because of his family.  He thinks his anxiety is worse because he is not working now, and he has a lot of time on his hands.  In June 2013 the notes indicate that the Veteran reported he has not had suicidal ideation and was feeling somewhat better. 

In March 2014, the private examiner that provided his previous opinions submitted another letter.  In addition to his previous mentioned examinations, the examiner indicated he examined the Veteran in August 2012, December 2012, April 2013 and August 2013.  He diagnosed severe and chronic PTSD with a GAF score of 38.  

The examiner noted that the Veteran continues to experience significant disturbances in all areas of his life due to PTSD symptoms.  He reported that the Veteran is glad to be retired from the Post Office, however he is having some problems dealing with all the down time he has.  The Veteran indicated that he thinks about his time in combat in Vietnam more frequently since he cannot distract himself with work.  The examiner notes that a doctor at the VA prescribed sleep medication for him, but he continues to have nightmares and serious sleep disturbances.  The examiner stated that his lack of sleep contributes to his problems with memory and concentration.  The Veteran indicated that his wife complains that he forgets things she tells him or that he often asks her to repeat what she has said.  The examiner reported that due to recent events the Veteran is more hypervigilant, increasingly security minded and he worries more about his son now that he is no longer close to home.  The examiner notes that the Veteran is exhibiting more depressive symptoms, including depressed mood with mood swings.  He feels increasingly isolated.  He does not socialize, preferring to spend time alone.  He occasionally experiences suicidal ideation, but has not plan, and insists he would not do anything to hurt himself. 

The examiner found that the Veteran's PTSD symptoms and his depressive symptoms make him unable to maintain any job that requires extended periods of concentration, decision-making, and interaction with other people.  The examiner states that his disability interferes with his ability to attend to and process information that would enable him to learn new tasks.  He indicates that the Veteran's depressive mood and feelings of isolation severely compromise his ability to initiate or sustain work relationships.  The examiner opines that due to the severity and chronicity of his PTSD and depressive symptoms, his prognosis for recovery is poor and he considers him to be totally permanently disabled and unemployable.  

On review, the Board finds that an evaluation of 70 percent for the service-connected PTSD is warranted for the entire period of the appeal.  The medical evidence tends to show that the service-connected disability picture is manifested predominantly by symptoms of intermittent suicidal ideations, depression, panic attacks, sleep disturbances, nightmares, poor concentration, irritability, intrusive thoughts, and avoidant behavior.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In the instant case, the November 2012 VA examiner opined that the Veteran was experiencing occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks.  However, as indicated above, the relevant symptomatology on the examination form was inconsistent with her findings.

VA treatment records, the private medical examiner's opinion, and the addendum VA examiner's opinion in July 2013 all indicate serious symptoms or serious impairment in social, occupational, or school functioning. 

This, in the Board's opinion, best reflects a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's PTSD has not been manifested by total occupational and social impairment.   
ORDER

An initial rating of 70 percent, but no higher for the service-connected PTSD for the period of the appeal is granted, subject to the regulation governing the payment of VA monetary benefits.


REMAND

To the extent that the Veteran is assigned a schedular rating of 70 percent for the service-connected PTSD and assertions regarding being unemployable, the claim for increase is deemed to include the matter of entitlement to a TDIU rating. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Thus, the issue of entitlement to a TDIU rating as to the service-connected PTSD must be developed for the purpose of appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to send a letter to the Veteran and his representative explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the additional evidence needed to substantiate a claim for increase based on a TDIU rating for the service-connected PTSD.  

This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine whether his service-connected disability precludes him from securing and following substantial gainful employment consistent with his education and work experience. 

The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests, if needed, are to be accomplished. The examiner should elicit from the Veteran and record a complete work and educational history.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is as likely as not that the service-connected disability alone is productive of a level impairment that prevents him from securing and following all forms of substantially gainful employment consistent with his education and work background.   

3.  After completing all indicated development, the AOJ should adjudicate any pending claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


